 Case 5:20-cv-00256-H Document 1 Filed 10/27/20                  Page 1 of 7 PageID 1



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                              LUBBOCK DIVISION


  Ricky Salas, Sr.,                                 Civil Action No.

                            Plaintiff,

                                                    COMPLAINT
            – against–



  Conn’s Credit Corporation, Inc. and Equifax
  Information Services, LLC,

                            Defendant(s).



                                         COMPLAINT

       Plaintiff, Ricky Salas, Sr. (hereinafter “Plaintiff”), by and through his attorneys,

The Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants, Conn’s Credit Corporation, Inc. (“Conn’s Credit”) and Equifax Information

Services, LLC (“Equifax”), alleges as follows:

                                    INTRODUCTION

      1. This is an action for damages brought by an individual consumer for Defendants’

         violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the

         “FCRA”) and other claims related to unlawful credit reporting practices. The

         FCRA prohibits furnishers of credit information from falsely and inaccurately

         reporting consumers’ credit information to credit reporting agencies.

                                              PARTIES

      2. Plaintiff, Ricky Salas, Sr., is an adult citizen of Texas.

                                              1
Case 5:20-cv-00256-H Document 1 Filed 10/27/20                Page 2 of 7 PageID 2



   3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

   4. Defendant Conn’s Credit does business throughout the country and in the State

      of Texas. Conn’s Credit is a “furnisher” of consumer credit information as that

      term is used in Section 1681s-2 of the FCRA.

   5. Defendant Equifax is a limited liability company, doing business throughout the

      country and in the state of Texas. Equifax is a “consumer reporting agency” as

      defined in Section 1681a(f) of the FCRA. Equifax is one of the largest CRAs in

      the world.

                            JURISDICTION AND VENUE

   6. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

      § 1331 because the rights and obligations of the parties in this action arise out of

      15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce

      any liability created under 15 U.S.C. § 1681 may be brought in any appropriate

      United States District Court, without regard to the amount in controversy.

   7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because

      Plaintiff’s primary residence is within the state of Texas. Venue in this district is

      also proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

      events and omissions giving rise to Plaintiffs’ claims occurred in Texas.

                              FACTUAL ALLEGATIONS

   8. Defendant Conn’s Credit issued an account ending in 0118 to Plaintiff. The

      account was routinely reported on Plaintiff’s consumer credit report.

   9. The consumer report at issue is a written communication of information

      concerning Plaintiff’s credit worthiness, credit standing, credit capacity,



                                          2
Case 5:20-cv-00256-H Document 1 Filed 10/27/20               Page 3 of 7 PageID 3



      character, general reputation, personal characteristics, or mode of living which

      is used or for the purpose of serving as a factor in establishing the consumer’s

      eligibility for credit to be used primarily for personal, family, or household

      purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

   10. On or about October 30, 2019, Plaintiff and American Coradius International,

      LLC, on behalf of Conn’s Credit, entered into a settlement agreement for the

      above referenced account. A redacted copy of the settlement agreement is

      attached hereto as Exhibit A.

   11. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

      lump sum payment totaling $1,114.00 to settle and close his Conn’s Credit

      account.

   12. Plaintiff, via his debt settlement representative, timely made the requisite

      settlement payment. Redacted proof of this payment is attached hereto as

      Exhibit B.

   13. However, over half a year later, Plaintiff’s Conn’s Credit account continued to

      be negatively reported.

   14. In particular, on a requested credit report dated May 26, 2020, Plaintiff’s Conn’s

      Credit account was reported with a status of “CHARGE OFF”, a balance of

      $2,620.00, and a past due balance of $2,620.00. The relevant portion of

      Plaintiff’s credit report is attached hereto as Exhibit C.

   15. This trade line was inaccurately reported. As evidenced by the settlement

      agreement and the proof of payment, the account was settled for less than full

      balance and must be reported as settled with a balance of $0.00.



                                          3
Case 5:20-cv-00256-H Document 1 Filed 10/27/20               Page 4 of 7 PageID 4



   16. On or about July 30, 2020, Plaintiff, via his attorney at the time, notified

      Defendants of a dispute with completeness and/or accuracy of the reporting of

      Plaintiff’s Conn’s Credit account. A redacted copy of this letter is attached hereto

      as Exhibit D.

   17. Therefore, Plaintiff disputed the accuracy of the derogatory information reported

      by Conn’s Credit to the Consumer Reporting Agencies via certified mail in

      accordance with 15 U.S.C. § 1681i of the FCRA.

   18. In September 2020, Plaintiff requested updated credit reports for review. The

      tradeline for Plaintiff’s Conn’s Credit account remained inaccurate, as

      Defendants failed to correct the inaccuracy. The relevant portion of the

      September 2020 credit report is attached hereto as Exhibit E.

   19. Equifax did not notify Conn’s Credit of the dispute by Plaintiff in accordance

      with the FCRA, or alternatively, did notify Conn’s Credit and Conn’s Credit

      failed to properly investigate and delete the tradeline or properly update the

      tradeline on Plaintiff’s credit reports.

   20. If Conn’s Credit had performed a reasonable investigation of Plaintiff’s dispute,

      Plaintiff’s Conn’s Credit account would have been updated to reflect a “settled”

      status with a balance of $0.00.

   21. Despite the fact that Conn’s Credit has promised through its subscriber

      agreements or contracts to accurately update accounts, Conn’s Credit has

      nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

      failed to follow this requirement as well as the requirements set forth under the




                                           4
Case 5:20-cv-00256-H Document 1 Filed 10/27/20               Page 5 of 7 PageID 5



      FCRA, which has resulted in the intended consequences of this information

      remaining on Plaintiff’s credit reports.

   22. Defendants failed to properly maintain and failed to follow reasonable

      procedures to assure maximum possible accuracy of Plaintiff’s credit

      information and Plaintiff’s credit report, concerning the account in question, thus

      violating the FCRA. These violations occurred before, during, and after the

      dispute process began with Equifax.

   23. At all times pertinent hereto, Defendants were acting by and through their agents,

      servants and/or employees, who were acting within the scope and course of their

      employment, and under the direct supervision and control of the Defendants

      herein.

   24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

      agents, servants and/or employees, was malicious, intentional, willful, reckless,

      negligent and in wanton disregard for federal law and the rights of the Plaintiff

      herein.

                              CLAIM FOR RELIEF

   25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

      set forth above.

   26. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

   27. Conn’s Credit is an entity who, regularly and in the course of business, furnishes

      information to one or more consumer reporting agencies about its transactions or

      experiences with any consumer and therefore constitutes a “furnisher,” as

      codified at 15 U.S.C. § 1681s-2.



                                          5
Case 5:20-cv-00256-H Document 1 Filed 10/27/20                Page 6 of 7 PageID 6



   28. Conn’s Credit is reporting inaccurate credit information concerning Plaintiff to

      one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

   29. Plaintiff notified Defendants of a dispute on the account’s completeness and/or

      accuracy, as reported.

   30. Conn’s Credit failed to complete an investigation of Plaintiff’s written dispute

      and provide the results of an investigation to Plaintiff and the credit bureaus

      within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

   31. Conn’s Credit failed to promptly modify the inaccurate information on Plaintiff’s

      credit report in violation of 15 U.S.C. § 1681s-2(b).

   32. Equifax failed to delete information found to be inaccurate, reinserted the

      information without following the FCRA, or failed to properly investigate

      Plaintiff’s disputes.

   33. Equifax failed to maintain and failed to follow reasonable procedures to assure

      maximum possible accuracy of Plaintiff’s credit report, concerning the account

      in question, violating 15 U.S.C. § 1681e(b).

   34. As a result of the above violations of the FCRA, Plaintiff suffered actual damages

      in one or more of the following categories: lower credit score, denial of credit,

      embarrassment and emotional distress caused by the inability to obtain financing

      for everyday expenses, rejection of credit card application, higher interest rates

      on loan offers that would otherwise be affordable, and other damages that may

      be ascertained at a later date.




                                          6
 Case 5:20-cv-00256-H Document 1 Filed 10/27/20                    Page 7 of 7 PageID 7



       35. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff

           for actual damages, punitive damages, statutory damages, attorney’s fees and

           costs.

       WHEREFORE, Plaintiff demands that be entered against Defendants as follows:

       1. That judgment be entered against Defendants for actual damages
          pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

       4. That the Court grant such other and further relief as may be just and
          proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         THE LAW OFFICES OF ROBERT S.
                                         GITMEID & ASSOCIATES, PLLC

                                         /s/ Thomas Bellinder
                                         Thomas Bellinder, Esquire (Bar No. 24098794)
                                         11 Broadway, Suite 960
                                         New York, NY 10004
                                         (866) 707-4595
                                         Thomas.B@gitmeidlaw.com
                                         Counsel for Plaintiff




                                                 7
